Citation Nr: 9908562	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active service from December 1941 to October 
1945 and from February 1954 to September 1969.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Atlanta, 
Georgia, Regional Office (RO). 


FINDINGS OF FACT

1.  A hearing loss disability was the result of an injury 
incurred in active service.

2.  Tinnitus was the result of an injury incurred in active 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing disability was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110 1154, 5107 (West 1991).

2.  Tinnitus was incurred in active wartime service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served during a period of war.  He asserts that 
he was exposed to noise during service and that his hearing 
loss and tinnitus are due to that exposure.  There is 
evidence of a current hearing loss disability and tinnitus, 
the veteran has reported acoustic trauma during service and a 
VA audiologist has related the current tinnitus to injury in 
service.  The veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim, which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system including sensorineural hearing 
loss becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

I.  Hearing Loss

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  However, the Court has also 
established that a failure to meet the provisions of section 
3.385 during service is not fatal to the claim.  The 
regulation merely defines when "disability" exists for VA 
purposes.  The veteran must meet section 3.385 currently.  If 
he does, the issue is whether the current disability is due 
to disease or injury incurred in or aggravated by service.

The veteran's in-service audiometric examination showed that 
he experienced some hearing loss, although his test scores 
were not within the regulatory definition of a hearing loss 
disability.  Hensley, at 157.  The veteran's service 
personnel records indicate that between 1941 and 1945 he was 
a gun crewman and between 1954 to 1969 he was an aircraft 
mechanic.  The veteran testified that he was exposed to 
noise.


An April 1969 Marine Corps audiological evaluation showed 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Right
5
10
0
25
20
Left
25
25
10
20
35

Equally important were the findings at 6000 Hertz; 35 on the 
right and 45 on the left.  In view of the Courts definition 
of when hearing loss exists, the veteran had hearing loss at 
that time.  Hensley, at 157.  

From January 1973 to October 1985 the veteran was seen at the 
VA outpatient clinic in Atlanta.  The medical records do not 
show that he complained of or was treated for any hearing 
problems.  At the April 1981 examination the doctor noted 
that the veteran's ears were unremarkable.

In March 1990 the veteran complained that he could not hear 
out of his left ear.  Upon examination the ears appeared 
clean.  The assessment was decreased hearing 

and the examiner ordered a hearing test.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
15
10
10
55
50
Left
40
55
70
85
80

On a VA audiological evaluation in July 1990 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Right
10
20
15
50
60
Left
45
65
70
80
70

The veteran complained of decreased hearing in his left ear 
in August 1990.  In October 1990 the veteran complained of 
problems hearing in his left ear.  The doctor recommended an 
audiology consult.  In his September 1997 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he incurred bilateral hearing loss 
disability as a result of working in aviation while on active 
duty. 

On the authorized VA organic hearing loss examination, in 
March 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
Right
25
20
30
55
55
Left
60
60
65
75
70

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 72 percent correct in 
the left ear. 

The veteran stated, in his Notice of Disagreement dated June 
1998, that exposure to engine noise and other aircraft noise 
impaired his hearing. 

At the November 1998 Travel Board hearing the veteran 
testified that during Vietnam and Korea he worked 12 to 14 
hour days in loud noise areas.  The veteran testified that he 
was never given any type of hearing protection and that he 
first noticed a decrease in his hearing right after he 
retired from service.  He stated that after he retired from 
the Marine Corps he remodeled houses and worked as a private 
investigator for about 10 years.  The veteran reported that 
he was not exposed to any loud noises during that time.  The 
Board member held the file open for 60 days for the veteran 
to submit a medical opinion relating his current hearing loss 
disability to manifestations in service.  

In a letter dated November 1998 a VA audiologist indicated 
that although the audiometric results for the left ear in 
1969 were considered to be within normal limits by VA they 
show a hearing loss at 4000 and 6000 HZ. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.    

The evidence establishes that the post service bilateral 
hearing loss disability is due to service.  Service personnel 
records show that between 1941 and 1945 the veteran was a gun 
crewman and between 1954 to 1969 he was an aircraft mechanic.  
The veteran has also report that he had noise exposure in 
service.   This is evidence of noise exposure.  

The April 1969 audiometric examination shows that the veteran 
experienced hearing abnormalities during service; although 
the test results did not meet VA hearing disability criteria.  
Noise trauma in service and the veteran's hearing abnormality 
demonstrated in service cannot be disassociated from his 
current bilateral hearing loss disability.

Stated differently, there is evidence of current hearing loss 
disability, evidence of in service hearing loss and competent 
evidence of in service noise exposure.  The Board finds it 
unlikely that the current hearing loss disability is 
unrelated to the inservice hearing loss.

II. Tinnitus

The veteran's service medical records between December 1941 
and August 1969 do not show any complaints or diagnosis of 
tinnitus.  On all examinations his ears were normal.  The 
veteran's service personnel records indicate that between 
1941 and 1945 he was a gun crewman and between 1954 to 1969 
he was an aircraft mechanic.

Tinnitus was first diagnosed in the March 1998 organic 
hearing loss examination.  The veteran complained of constant 
moderate level high-pitched tinnitus in both ears.  He 
reported that he spent most of his military career around jet 
aircraft in the 1950's and helicopters in the 1960's.  The 
veteran informed the examiner that he had suffered from 
hearing loss and tinnitus since that time.  The examiner 
opined that it was more likely that tinnitus was the result 
of military noise exposure.  

In August 1998 the veteran made a claim of service connection 
for tinnitus.  He wrote that he had been experiencing 
whistling and hissing sounds in both ears since service.  

At the November 1998 Travel Board hearing the veteran 
testified that the first time he started having some ringing 
in his ears was just before he took his physical for transfer 
to the permanent retirement list.  He stated that he was 
treated for the ringing in his ears in the 1970's and 1980's 
at VA medical centers.  The Board member held the file open 
for 60 days for the veteran to submit a medical opinion 
relating his current tinnitus to manifestations in service.  

In a letter dated November 1998 a VA audiologist opined that 
the tinnitus was secondary to noise exposure received while 
the veteran was in the service.  She wrote that the veteran 
reported exposure to helicopters and jet aircraft.  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is medical evidence of a current disability in that the 
veteran was diagnosed with tinnitus at the March 1998 organic 
hearing loss examination.  Service personnel records indicate 
that between 1941 and 1945 the veteran was a gun crewman and 
between 1954 to 1969 he was an aircraft mechanic.  He 
testified that the first time he started having some ringing 
in his ears was just before he took his physical for transfer 
to the permanent retirement list.  A VA audiologist provided 
a nexus or link between the inservice noise exposure and the 
current tinnitus. 

The criteria for direct service connection for a disability 
that was not clearly present in service has been met.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  Service connection for tinnitus is granted.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


